Case 3:20-cv-00421-NJR Document 25 Filed 08/10/20 Page 1 of 8 Page ID #213




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF ILLINOIS

ROSLYN HAZLITT, JANE DOE, by and through next
friend John Doe, RICHARD ROBINSON, and YOLANDA
BROWN, on behalf of themselves and all other persons
similarly situated, known and unknown,
              Plaintiffs,                                    Case No. 3:20-cv-00421-NJR
       v.
APPLE INC.,
              Defendant.




                          DEFENDANT APPLE INC.’S REPLY
                      IN SUPPORT OF ITS MOTION TO DISMISS




DLA Piper LLP (US)

Isabelle L. Ord*                               Raj N. Shah (ARDC # 06244821)
DLA Piper LLP (US)                             Eric M. Roberts (ARDC # 6306839)
555 Mission Street, Suite 2400                 DLA Piper LLP (US)
San Francisco, California 94105                444 West Lake Street, Suite 900
isabelle.ord@dlapiper.com                      Chicago, Illinois 60606
                                               312.368.4000
Amanda Fitzsimmons*                            raj.shah@dlapiper.com
DLA Piper LLP (US)                             eric.roberts@dlapiper.com
401 B. Street, Suite 1700
San Diego, California 92101
amanda.fitzsimmons@dlapiper.com

* admitted pro hac vice

                                  Attorneys for Apple Inc.

Dated: August 10, 2020
    Case 3:20-cv-00421-NJR Document 25 Filed 08/10/20 Page 2 of 8 Page ID #214




        Apple’s opening brief (“Br.”) demonstrated why the Court should dismiss the Complaint,

and Apple does not intend to restate each of its arguments. However, “exceptional circumstances”

call for this reply under L.R. 7.1 to permit Apple to address several limited issues raised in the

plaintiffs’ opposition (“Opp.”), including: (1) responding to mischaracterizations of certain of

Apple’s arguments; (2) addressing new allegations not present in the Complaint; and (3) refuting

claims that Apple has “contradicted its prior representations” to this Court.

I.      This case does not concern “biometric information” or “biometric identifiers.”

        Apple’s opening brief identified the facts alleged by or incorporated into the Complaint

that defeat the claim that the Photos app creates biometric identifiers or biometric information (two

distinct concepts) protected by BIPA.1 Br. 7-10. Apple argued that the alleged photo-based facial

templates challenged by the plaintiffs are not “biometric information,” the definition of which

expressly excludes information “derived from” photos. Id. 7 (citing Monroy v. Shutterfly, Inc.,

2017 WL 4099846, at *3 (N.D. Ill. Sept. 15, 2017)); 740 ILCS 14/10. The Opposition does not

address this argument, which “results in waiver.” Bonte v. US Bank, NA, 624 F.3d 461, 466 (7th

Cir. 2010). Instead, the Opposition falsely accuses Apple of arguing that scans of photos “cannot

constitute ‘biometric identifiers.’” Opp. 6 (emphasis added). Apple made no such argument.

        Apple’s challenge regarding the claim with respect to biometric identifiers is different.

Apple has argued that the legislature intentionally used a narrow term (“biometric identifiers”)

rather than broader phrasing (e.g., “measurement” or “print”) to limit BIPA’s scope to fingerprints,



1
  In several places, the Opposition vaguely asserts that the motion “argue[s] the merits.” E.g., Opp.
12 n.6. Not so. The motion is based on the Complaint’s allegations together with webpages cited
in and central to the Complaint. The Opposition cannot escape the contents of those webpages by
attempting to contradict them without explanation and claiming that the resulting contradiction is
a “merits” issue. Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013) (dismissal appropriate if
documents incorporated in complaint “reveal[] facts which foreclose recovery”) (quotation
omitted).
 Case 3:20-cv-00421-NJR Document 25 Filed 08/10/20 Page 3 of 8 Page ID #215




voiceprints, or scans of face geometry that actually identify a specific individual. Br. 7-8. Based

on the plaintiffs’ admission that they do the tagging of photos as alleged in the Complaint, not the

Photos app, the Complaint’s allegations defeat a claim that Apple collects or possesses biometric

identifiers. Id. 8-9. Data that is not tied to an individual (only the user supplies a “tag”) is not of

the “biologically unique” type that puts anyone “at heightened risk for identity theft,” as was the

express concern that the legislature addressed in enacting BIPA. 740 ILCS 14/5(c).

       The Opposition misleadingly asserts that Apple’s argument violates the principles of

statutory interpretation by reading the words “to identify an individual” into the definition of

“biometric identifier.” Opp. 5-6. Yet under the very rules of construction the Opposition cites, the

Court must give meaning to the word “identifier” in “biometric identifier.” “Identifier” means “one

that identifies,” and “identifies” means “to establish the identity of.” Merriam-Webster (2020).

The Complaint fails to plausibly allege that the alleged facial templates establish identity.

       Only Apple’s interpretation gives meaning to both phrases, “biometric identifier” and

“biometric information.” The legislature introduced and defined the separate concept of “biometric

information” to prevent entities from evading BIPA “by converting a . . . biometric identifier into

some other piece of information, like a mathematical representation” that still could “be used to

identify the person.” Rivera v. Google Inc., 238 F. Supp. 3d 1088, 1095 (N.D. Ill. 2017). By

contrast, “identifier” already means “to identify an individual,” and if the legislature had repeated

the phrase “to identify an individual” in the definition of “biometric identifier,” the addition would

have been circular, superfluous, and violated the very rules of construction cited by the Opposition.

       The Opposition attempts a final misdirection by asserting that the data is “used to identify

individuals” because the Photos app groups photos into anonymous People albums. Opp. 7-8. As

discussed above, the plaintiffs concede that they do the tagging, not Apple. Br. 8-9. In the cases




                                                  2
 Case 3:20-cv-00421-NJR Document 25 Filed 08/10/20 Page 4 of 8 Page ID #216




on which the Opposition relies, the claimants (unlike the plaintiffs here) alleged that defendants’

servers collected and maintained central databases of biometric face scans tied to names to allow

the defendant actively to identify people in photos. See Monroy, 2017 WL 4099846, at *1

(“Shutterfly stores these maps of face geometry in a massive database” and “suggests that the user

‘tag’ the image with the individual’s name.”); In re Facebook Biometric Info. Privacy Litig., 185

F. Supp. 3d 1155, 1158 (N.D. Cal. 2016) (“Facebook amassed user’s biometric data” to make

“tagging suggestions.”). The crucial allegations are lacking here because the Complaint alleges the

data is on the device (not with Apple) and the user supplies the names to her device (not to Apple).

II.    Allegations not pleaded in the Complaint should be disregarded, but in any event do
       not plausibly demonstrate “collection” or “possession” of biometric data by Apple.

       The Opposition impermissibly injects new allegations not found in the Complaint that

Apple can “access” data on the user’s device, Opp. 3, 9, 10, 12. See Agnew v. Nat’l Collegiate

Athletic Ass’n, 683 F.3d 328, 348 (7th Cir. 2012) (“[T]he complaint may not be amended by the

briefs in opposition to a motion to dismiss.”) (quotation omitted). Leaving aside that these

allegations are new and not factually supported, the claims still independently fail because, as the

plaintiffs concede, the challenged processes occur on the user’s device, with no plausible allegation

that Apple collects or possesses the data just because Apple manufactured the device. Br. 10-14.

Accordingly, the Court should disregard the new allegations. Indep. Tr. Corp. v. Stewart Info.

Servs. Corp., 665 F.3d 930, 941 (7th Cir. 2012) (dismissal proper where “speculative and

conclusory” assertions are “belied by other allegations”).

       Apple’s arguments also do not, as the Opposition suggests, rely on the wrong definition of

“collect” or conflate “possession” with “storage” under BIPA, see Opp. 9-13; and Apple refuted

rather than “ignored” the Complaint’s misplaced reliance on software agency principles that do

not apply here, id. 9. The Complaint boils down to an assertion that the device and software



                                                 3
    Case 3:20-cv-00421-NJR Document 25 Filed 08/10/20 Page 5 of 8 Page ID #217




function in a manner that they do not desire. BIPA simply is inapplicable to such claims. Instead,

BIPA only governs a private entity’s collection and possession of an individual’s biologically

unique biometric data. Under no definition or analysis does Apple collect or possess the alleged

biometric data on devices the plaintiffs exclusively own and control, merely because Apple

designed the devices and the code for the Photos app. The Opposition’s focus on Apple’s control

over software code is a red herring. See id. 4, 10-11. Regardless, and although not required by

BIPA, Apple vested the plaintiffs with choice and control over the use of their devices and the

Photos app. The plaintiffs do not dispute that they can delete photos, elect not to tag people in

photos, or even choose to wipe their devices of all data. There is no allegation that Apple can do

such things. Thus, a bald conclusion that Apple “controls” the “biometric data on users’ devices”

and the “process of obtaining” that data, id., fails to state a claim under BIPA.2 See, e.g., Heard v.

Becton, Dickinson & Co., 440 F. Supp. 3d 960, 965-68 (N.D. Ill. 2020) (dismissing complaint

against manufacturer of fingerprint-based timekeeping system because the allegations did not

show the manufacturer, rather than employer, possessed or “actively” collected the data). Cases

roundly reject efforts to expand BIPA liability to manufacturers solely because they produce

devices capable of generating biometric data, see Br. 13-14, and the Opposition offers no basis for

the Court to disregard these “cases involving BIPA pleading standards,” Opp. 15.

III.    The Opposition misstates the request to strike the allegations of a willful violation.

        The Opposition wrongly implies that Apple requested dismissal of the claims for failure to

plead scienter. Id. 18-19. Apple only asked the Court to follow the rationale in Namuwonge v.




2
  The Opposition concedes that Apple would not be liable under BIPA if the plaintiffs could
“disable biometric data collection.” Opp. 18 n.11. Without agreeing that BIPA contains such a
requirement, the plaintiffs’ own analysis bars their claims as the plaintiffs can choose to use their
devices in ways that do not result in the alleged collection of biometric data.


                                                  4
    Case 3:20-cv-00421-NJR Document 25 Filed 08/10/20 Page 6 of 8 Page ID #218




Kronos, Inc., in which the Northern District of Illinois struck a complaint’s request for $5,000 in

statutory damages for failure to plead facts to plausibly support the claim that a violation of BIPA

was intentional or reckless. Br. 16 (citing 418 F. Supp. 3d 279, 286 (N.D. Ill. 2019)).

        The unremarkable observation that BIPA was enacted “more than a decade” ago, Opp. 18,

also does not suffice in this case. Each of the cases on which the Opposition relies involved a

“textbook violation of Section 15(b)” because the defendant undeniably “collected” fingerprints

to identify employees. Figueroa v. Kronos Inc., 2020 WL 1848206 (N.D. Ill. Apr. 13, 2020)

(collecting fingerprints through biometric timekeeping device).3 This is not such a case.

IV.     Apple has not contradicted any representation concerning Article III standing.

        Apple has not “reversed course” or “contradicted its prior representations to this Court” by

calling into question the plaintiffs’ standing to assert the Section 15(a) claim in Count II. See Opp.

19. Apple properly removed the action under CAFA. See 28 U.S.C. § 1332(d)(2) (granting courts

“original jurisdiction of any civil action . . .”) (emphasis added); In re Air Crash Disaster Near

Roselawn, Ind., 96 F.3d 932, 942 (7th Cir. 1996) (statute authorizes removal of “an entire suit”).

Apple’s argument concerns the propriety of a single claim under Section 15(a), not the action.




3
  See also Peatry v. Bimbo Bakeries USA, Inc., 2020 WL 919202, at *6 (N.D Ill. Feb. 26, 2020)
(fingerprints collected with “no effort to comply with BIPA”); Neals v. PAR Tech. Corp., 419 F.
Supp. 3d 1088, 1090 (N.D. Ill. 2019) (same); Rogers v. BNSF Ry. Co., 2019 WL 5635180, at *5
(N.D. Ill. Oct. 31, 2019) (same); Treadwell v. Power Sol’ns Int’l, Inc., 427 F. Supp. 3d 984, 990
(N.D. Ill. 2019) (employer “intended to collect and use its employees’ fingerprints”).


                                                  5
Case 3:20-cv-00421-NJR Document 25 Filed 08/10/20 Page 7 of 8 Page ID #219




Dated: August 10, 2020                  Respectfully Submitted,

                                        Apple Inc.

                                        By: /s/ Raj Shah
                                            One of its attorneys

Isabelle L. Ord*                        Raj N. Shah (ARDC # 06244821)
DLA Piper LLP (US)                      Eric M. Roberts (ARDC # 6306839)
555 Mission Street, Suite 2400          DLA Piper LLP (US)
San Francisco, California 94105         444 West Lake Street, Suite 900
isabelle.ord@dlapiper.com               Chicago, Illinois 60606
                                        312.368.4000
Amanda Fitzsimmons*                     raj.shah@dlapiper.com
DLA Piper LLP (US)                      eric.roberts@dlapiper.com
401 B. Street, Suite 1700
San Diego, California 92101
amanda.fitzsimmons@dlapiper.com

* admitted pro hac vice




                                    6
 Case 3:20-cv-00421-NJR Document 25 Filed 08/10/20 Page 8 of 8 Page ID #220




                                       Certificate of Service

        I hereby certify that on August 10, 2020, I electronically filed the foregoing Reply in
Support of Apple’s Motion to Dismiss with the Clerk of the Court using the CM/ECF system.
Notice of this filing will be sent by operation of the Court’s electronic filing system to all counsel
of record registered on the ECF system.


                                                   /s/ Raj Shah
                                                   Raj N. Shah
